Citation Nr: 1014496	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-31 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Entitlement to service connection for tinnitus, to include as 
secondary to service-connected bilateral otitis externa.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from 
December 1967 to December 1969, to include active duty in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran in this case alleges that he has current tinnitus 
as a result of exposure to combat in the Republic of Vietnam 
and/or as due to his service-connected bilateral otitis 
externa, noted by the Veteran as auditory canal disease.  

The Veteran has been assessed as having progressive tinnitus 
on several occasions, with an April 2008 clinical notation 
and VA examination report both noting the presence of the 
disorder.  The Veteran served in Vietnam, and there are unit 
histories which note his exposure to loud noises such as 
rocket and mortar fire.  Given this, an examination was 
requested addressing the contended relationship between in-
service noise exposure and tinnitus.  A negative opinion on 
this aspect of the claim was returned; however, the April 
2008 VA examination report does not fully address the 
Veteran's contentions.  

Indeed, in a submission to VA, the Veteran stated that he 
would like to see a "hearing doctor" to check his ears, as 
he is service-connected for "auditory canal disease."  He 
attached this letter with his repeated assertion of his 
tinnitus warranting service connection.  In an effort to 
interpret a claim in the way most favorable to the Veteran, 
it is noted that the Veteran is service-connected for 
bilateral otitis externa at a noncompensable rating, and the 
Veteran's submission raises a claim of tinnitus as being 
secondary to this auditory disorder.  As this is the case, 
the Veteran should be given an examination which addresses 
what, if any, impact the service-connected ear condition 
plays in the ultimate development of tinnitus.  Thus, the 
claim is to be remanded so that an additional VA examination, 
addressing the secondary aspect of the claim, can be 
afforded.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The Veteran is to be afforded a VA 
otolaryngology (ENT) examination for the 
purposes of determining a relationship 
between service-connected otitis externa 
and current tinnitus.  In this regard, the 
examiner is asked if it is at least as 
likely as not that service-connected 
bilateral otitis externa caused or 
aggravated the Veteran's tinnitus beyond 
the natural course of the disease process.  
If aggravation is found, the examiner 
should note the extent of the tinnitus 
prior to the onset of aggravation.  A 
detailed rationale should accompany any 
conclusions made.  

3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the Veteran's claim.  If the 
resolution remains less than fully 
favorable, the Veteran should be furnished 
a supplemental statement of the case and 
given the opportunity to respond prior to 
dispatch to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


